DETAILED ACTION
Claims 1-19 are pending. Claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on November 23, 2021.  As directed by the amendment: claim 1 has been amended, and claim 19 has been added.  Thus, claims 1-19 are presently pending in this application with claims 8-15 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Specification
The disclosure is objected to because of the following informalities: paragraph 0027 recites n-Heptan which should be n-Heptane.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites n-Heptan in line 10 should be n-Heptane.  
The claims are objected to because they include reference characters which are not enclosed within parentheses (claim 19 recites safety glove 100).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the safety glove meets the requirements of EN 374-1 for organism and chemical resistance with respect to various substances.  The testing requirements for EN 374-1 are not disclosed.  Therefore, the examiner is unable to determine what parameters are being claimed.  Furthermore, standards change from time to time so it is unclear what the requirements are for this specific test.  For example, there is a standard from 2016 as well as 2003.  It is unclear which of these standards is being referred to.
Claim 19 recites “the safety glove meets EN 374 air and water leak requirements”.  The testing requirements for EN 374 are not disclosed.  Therefore, the examiner is unable to determine what parameters are being claimed.  Furthermore, standards change from time to time so it is unclear what the requirements are for this specific test.  For example, there is a standard from 2016 as well as 2003.  It is unclear which of these standards is being referred to.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324) and Curtet et al. (US 20090068443) as evidenced by ISO and Ansell (see PTO-892 for URL).
Regarding claim 1, Connelly describes a safety glove (glove 20), comprising: a knitted inner shell (knitted work glove, para. 0017); a first coating covering an exterior surface of the knitted inner shell (shell is dipped, forming a coating, and glove can be fully coated, para. 0102); a plurality of guard members (cushions 52-72, para. 0102) disposed on the first coating (can be coated prior to application onto the glove, para. 0102, may be dipped prior to and/or after cushions are affixed); a second coating covering the first coating and the plurality of guard members (coating both before (first coating) as well as after (second coating), application of guard members, para. 0102).
Connelly does not explicitly describe a third coating covering only a portion of the second coating.  
In related art for gloves, Baker describes spraying grit materials onto a palm (para. 0057) and then covering this portion with another layer (para. 0057, re-dipped, 
It would have been obvious to a person having ordinary skill in the art prior at the time of filing the instant application to modify the glove of Connelly to include the grit-containing layer of Baker to provide slip resistance when gripping equipment and articles (para. 0057, Baker).
Connelly does not explicitly describe wherein the plurality of guard members are 5% to 60% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because the thickness is described as being changed without regard to the density, the total weight of the cushions can increase or decrease based on the desired protection, which would therefore change the weight percentage of the cushions when compared to the weight of the glove. 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 5% to 60% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 5% and 60% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification 
Connelly states that it is an industrial or work glove that is dipped, with the same materials as described in the present application. And that the material may be changed based on the industry (para. 0017).  These industries generally would require gloves that are rated according to a standard, however, Connelly does not explicitly describe wherein the safety glove meets the requirements of EN 374-1 for micro- organism resistance and chemical resistance with respect to methanol, n-Heptan, sodium hydroxide 40%, and sulfuric acid 96%.  
In related art for gloves with protective features, Curtet describes a similar glove that withstands permeation by methanol, n-Heptan, sodium hydroxide 40% and sulfuric acid 96% under test conditions of EN374-3 (claim 19).  As evidenced by ISO the EN 16523-1:2015 standard is utilized for EN 374-1 rated gloves and Ansell describes that EN 16523-1:2015 replaced EN374-3 such that EN374-3 was utilized for testing.  This provides the basis that EN 374-3 is the test utilized in EN 374-1 rated gloves.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the glove of Connelly to be able to pass the requirements of EN 374-1 in order to provide adequate protection to the user in industry and so the user could feel comfortable knowing that the glove has passed certain test to keep the user safe when working with the particular chemicals listed above. 

Regarding claim 3, the glove of Connelly as modified includes wherein the first coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
Regarding claim 4, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) is formed from a TPR material (describes utilizing thermoplastic rubber for injection mold, para. 0022, which is utilized to form the cushions, para. 0025).  
Regarding claim 5, the glove of Connelly as modified includes wherein the second coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
Regarding claim 6, the glove of Connelly as modified includes wherein the third coating (PVC coating and grit from Baker, paras. 0057, 0077) is formed from a mixture of PVC material and sand (PVC, para. 0077, grit, which includes sand see PTO-892 for definition, para. 0057).
Regarding claim 16, the glove of Connelly as modified describes the limitations of claim 16 does not explicitly describe wherein the plurality of guard members are 10% to 50% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 10% to 50% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 10% and 50% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification provides no more than guard members “may form” the particular weight, but does not describe why this is beneficial or why these ranges were chosen.
Regarding claim 17, the glove of Connelly as modified describes the limitations of claim 17 does not explicitly describe wherein the plurality of guard members are 25% to 35% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because the thickness is described as being changed without regard to the density, the total weight of the cushions can increase or decrease based on the desired protection, which 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 25% to 35% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 25% and 35% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification provides no more than guard members “may form” the particular weight, but does not describe why this is beneficial or why these ranges were chosen.
Regarding claim 18, the glove of Connelly as modified describes the limitations of claim 18 does not explicitly describe wherein the plurality of guard members are 5% to 10% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because the thickness is described as being changed without regard to the density, the total weight of the cushions can increase or decrease based on the desired protection, which would therefore change the weight percentage of the cushions when compared to the weight of the glove. 
. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324), Curtet (US 20090068443) and Scott (US 20140039422).
Regarding claim 7, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) are sewn onto the first coating and the inner shell (sewing cushions onto the shell, which can be pre-dipped prior to attachment, para. 0102).
Connelly does not explicitly describe that the thread is nylon. 
In related art for forming garments, Scott describes that nylon thread is known to have high durability (para. 0063).
. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324), Curtet (US 20090068443), and Ansell II (see PTO-892 for URL) as evidenced by Workgloves (see PTO-892 for URL).
Regarding claim 19, the glove of Connelly as modified describes the limitations of claim 19 but is silent as to whether the safety glove 100 meets EN 374 air and water leak requirements.
In related art for gloves utilized in industry, Ansell II describes a glove (Neotop 29-500, page 25) with an AQL level of 0.65, (see page 1, which therefore conforms to a EN 374 level 3, as described in Workgloves which states that level 2 and 3 gloves are waterproof and resistant to micro-organisms).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the glove of Connelly to meet the air and water leak requirements as described in Ansell II so that the user could have sufficiently protected hands when working in industry such as automotive and transportation, oil, gas and chemical, or other industries (Ansell II, page 25).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732